DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing sheets (3pgs) were received on 6/30/2020. The 3 pages of drawing sheets are not acceptable in that they do not comply with the provisions of 37 CFR 1.84. The drawing sheets are not labeled “Replacement Sheet” in the top margin of each sheet. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif (U.S. 2021/0316173) in view of Bergman (U.S. 2019/0166929). For claim 1, Elsherif discloses a face covering device 100 comprising an outer layer 110 of a polyester blend/blended material (par.17), an inner layer 120 that is stitched or sewn at 113 to the outer layer in a manner which defines a pocket space 121 between the inner and outer layers, and having a slit 124,125 provided along an edge of the inner layer 120 (Fig.3) providing access to the pocket space, and a replaceable filter piece 400 that can be inserted into, or removed from, the pocket space via the slit (see par.24).  Elsherif teaches the inner layer 120 may be formed from about 92% polyester. For claim 5, Elsherif teaches the inner layer is sized and configured to be smaller than the outer layer and defines a border of the outer layer around the inner layer (Fig.3 shows the boundaries of the inner layer 120 bordered by the outer layer 110 such that the inner layer is smaller than the outer layer). Elsherif doesn’t teach the outer layer is of a polyester-cotton blend material and that the polyester-cotton blend material of the outer layer has at least 50% polyester. Bergman teaches a face mask 100 with an outer layer 110 formed from cotton blended fabric, disclosed in par.34 as “soft and breathable”. Modifying Elsherif’s outer layer to form from a polyester-cotton blend would result in an outer layer with wicking properties and soft and breathable properties. The “at least 50% polyester” limitation is considered as obvious in that Elsherif’s layers 110,120 are disclosed as formed from polyester blend material with about 92% polyester content (par.17) to provide wicking properties to the layer. Paragraph 17 also discloses that the polyester blend fabric has a resistance to staph and e-coli and pneumonia. Thus, the polyester composition of the outer layer is considered as a result effective variable such that it would have been obvious to one of ordinary skill to modify the percentage of polyester based upon the degree of wicking required or desired. Elsherif’s outer layer 110 has a left edge and a right edge and further includes at least one strap having a length, a first end attached to the left edge of the outer layer, and a second end attached to the right edge of the outer layer (par.21 discloses an alternate embodiment with an adjustable head strap which inherently has a length, and the strap would have an end attached to the left edge and an end attached to the right edge). Figure 12b shows adjustment mechanism 1241 which is a cord lock provided to a head strap 1243 with ends of the strap connected to lateral sides of the face covering.  For claim 4, Elsherif teaches the 92% polyester composition for the inner layer 120 and the polyester material has a wicking and anti-bacterial property such that one of ordinary skill could have arrived at a desired value for the polyester composition of the inner layer as 100% based upon the desired wicking properties for the inner layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif’s outer layer to form from a polyester-cotton blend material with at least 50% polyester, in that Elsherif’s outer layer contains 92% polyester and Bergman teaches expected benefits of cotton material having soft and breathable properties such that a polyester-cotton blend mask outer layer would function primarily as a wicking layer that is also soft and breathable.   It also would have been obvious to modify the inner layer to form from at least 50% polyester or 100% polyester as Elsherif teaches the general conditions (92%) of the claimed values, with the polyester material providing wicking properties, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif in view of Bergman as applied to claim 1 above, and further in view of Domoy et al. (U.S. 2021/0316170). Elsherif discloses the invention substantially as claimed. However, Elsherif doesn’t teach the replaceable filter piece is made of a polyester-cotton blend of material or is made of a cotton blend of material. Domoy teaches a face mask with a filter formed from “a combination of materials that may include wool, cotton, …polyester, or the like. Such filter material can be a single or multilayer material, and optionally, made to mimic the texture, feel and thickness of surgical masks.” As previously noted, Bergman teaches that cotton is a soft and breathable material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif’s filter material to form from a cotton blend or a polyester-cotton blend of material as Domoy serves as a teaching that the claimed materials mimic the texture, feel and thickness of surgical masks and are considered as suitable for filters of face masks, with a polyester-cotton blend providing a wicking and breathable filter. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elsherif in view of Bergman as applied to claim 1 above, and further in view of Takashina et al. (U.S. 2017/0367417) Elsherif discloses the invention substantially as claimed. Elsherif’s strap appears to be non-elastic in that it is provided with an adjustment mechanism, but Elsherif doesn’t explicitly teach a non-elastic strap. Takashina teaches a facemask with at least one non-elastic strap as in par.26 (string-like body 3 may be a flexible member having an elastic property, and may also be a member not having an elastic property such as polyester, nylon, cotton, and the like). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif to form the strap as non-elastic as Takashina teaches straps may be either elastic or non-elastic based upon the type of material used, and a non-elastic material is expected to retain its original length and resist deformation over many uses of the strap. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elsherif in view of Bergman as applied to claim 1 above, and further in view of Capotosto (U.S. 2021/0307420). Elsherif discloses the invention substantially as claimed but doesn’t teach a removable securing mechanism is fixedly secured to the face covering device. Capotosto teaches a face covering 300 with a removable securing mechanism 390 fixedly secured to ear loops 320 such that the face covering can hang from a wearer’s neck to allow for quick removal of the face covering without dropping it. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif to provide the removable securing mechanism fixedly secured to the face covering device, as taught by Capotosto such that the face covering can be quickly removed from the wearer’s face without dropping the face covering and remains readily accessible for placing on the face when desired. 
 Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif in view of Bergman. Elsherif discloses the invention substantially as claimed. Elsherif teaches a method of using a face covering device, comprising providing a face covering 100 having an outer layer 110 of a polyester blend/blended material (par.17), an inner layer 120 that is stitched or sewn at 113 to the outer layer in a manner which defines a pocket space 121 between the inner and outer layers, and having a slit 124,125 provided along an edge of the inner layer 120 (Fig.3) providing access to the pocket space, and inserting a filter piece 400 through the slit into the pocket space (par.24). Paragraph 24 discloses “the filter may be removably inserted into the pocket via one of the vertical opening slots” which meets the limitation of inserting a filter piece through the slit into the pocket space and wearing the face covering on a wearer’s face for a first activity. Elsherif also teaches removing the filter piece from the pocket space through the slit and wearing the face covering on a wearer’s face for a second activity in that par.7 discloses the filter “can be replaced with new filters as needed” and the wearer can remove the filter such the face covering is worn for a second activity. Elsherif’s face covering necessarily performs the claimed step of wearing for a second activity since it is structurally equivalent to the claimed face covering and therefore under the principles of inherency, it can be assumed the face covering will inherently perform the claimed process. In re King, 801 F .2d 1324, 231 USPQ 136 (Fed.Cir. 1986). Elsherif doesn’t teach the outer layer is of a polyester-cotton blend material or providing an adjustment mechanism on the at least one strap. Bergman teaches a face mask 100 with an outer layer 110 formed from cotton blended fabric, disclosed in par.34 as “soft and breathable”. Modifying Elsherif’s outer layer to form from a polyester-cotton blend would result in an outer layer with wicking properties and soft and breathable properties. Elsherif’s outer layer 110 has a left edge and a right edge and further includes at least one adjustable head strap having a length, a first end attached to the left edge of the outer layer, and a second end attached to the right edge of the outer layer (par.21 discloses an alternate embodiment with an adjustable head strap which inherently has a length, and the strap would have an end attached to the left edge and an end attached to the right edge). Bergman’s Figure 12b shows adjustment mechanism 1241 which is a cord lock provided to a head strap 1243 with ends of the strap connected to lateral sides of the face covering such that an effective length of the strap can be adjusted by manipulating the adjustment mechanism. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif’s outer layer to form from a polyester-cotton blend material in that Elsherif’s outer layer contains a polyester blend and Bergman teaches expected benefits of cotton material having soft and breathable properties such that a polyester-cotton blend mask outer layer would function primarily as a wicking layer that is also soft and breathable.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif to provide an adjustment mechanism on the strap to adjust the length of the strap by manipulating the adjustment mechanism, as taught by Bergman, in that this is a known method of retaining a face covering to a wearer’s face and allows for adjustment in the effective strap length to fit differently sized wearers. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif in view of Bergman as applied to claim 12 above, and further in view of Domoy ‘170. Elsherif discloses the invention substantially as claimed. However, Elsherif doesn’t teach providing the filter piece in the form of a polyester-cotton blend of material or in the form of a cotton blended material.  Domoy teaches a face mask with a filter formed from “a combination of materials that may include wool, cotton, …polyester, or the like. Such filter material can be a single or multilayer material, and optionally, made to mimic the texture, feel and thickness of surgical masks.” As previously noted, Bergman teaches that cotton is a soft and breathable material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif’s filter material to form from a cotton blend or a polyester-cotton blend of material as Domoy serves as a teaching that the claimed materials mimic the texture, feel and thickness of surgical masks and are considered as suitable for filters of face masks, with a polyester-cotton blend providing a wicking and breathable filter.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Elsherif in view of Bregman  as applied to claims 12 and 15 above, and further in view of Capotosto ‘420 and Schessel (U.S. 2016/0360871). Elsherif discloses the invention substantially as claimed. However, Elsherif doesn’t teach fixedly securing a removable securing mechanism to the at least one strap and removably securing the removable securing mechanism to a bag. Capotosto teaches a face covering 300 with a removable securing mechanism 390 fixedly secured to ear loops 320 such that the face covering can hang from a wearer’s neck to allow for quick removal of the face covering without dropping it. Schessel teaches that it is known to removably secure a face covering (mask) to a bag (backpack) using a clip 10 as in par.93 such that the removable securing mechanism 390 could removably secure to the clip of the bag. This configuration would obviously allow for removable retention of the face covering to the bag for use when desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif to provide the removable securing mechanism fixedly secured to the face covering device, as taught by Capotosto such that the face covering can be quickly removed from the wearer’s face without dropping the face covering and remains readily accessible for placing on the face when desired. It is also considered as obvious to removably secure the removable securing mechanism to a bag as taught by Schessel that a bag clip may be secured to the securing mechanism to retain the face covering to the bag for travel or other activities. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif in view of Bergman and Capotosto ‘420. Elsherif discloses the invention substantially as claimed. Elsherif discloses a face covering device 100 comprising an outer layer 110 of a blended material of at least 50% polyester (92% polyester, par.17), an inner layer 120 that is stitched or sewn at 113 to the outer layer in a manner which defines a pocket space 121 between the inner and outer layers, and having a slit 124,125 provided along an edge of the inner layer 120 (Fig.3) providing access to the pocket space, and a replaceable filter piece 400 that can be inserted into, or removed from, the pocket space via the slit (see par.24). Elsherif doesn’t teach the blended material of the outer layer has at least 50% polyester, and an adjustment mechanism provided on the at least one strap for adjusting the length of the strap, and a removable securing mechanism is fixedly secured to the face covering device. Bergman teaches a face mask 100 with an outer layer 110 formed from cotton blended fabric, disclosed in par.34 as “soft and breathable”. Modifying Elsherif’s outer layer to form from a polyester-cotton blend would result in an outer layer with wicking properties and soft and breathable properties. The “at least 50% polyester” limitation is met by Elsherif in that both layers 110,120 are disclosed as formed from polyester blend material with about 92% polyester content (par.17) to provide wicking properties to the layer. Paragraph 17 also discloses that the polyester blend fabric has a resistance to staph and e-coli and pneumonia. Elsherif’s outer layer 110 has a left edge and a right edge and further includes at least one strap having a length, a first end attached to the left edge of the outer layer, and a second end attached to the right edge of the outer layer (par.21 discloses an alternate embodiment with an adjustable head strap which inherently has a length, and the strap would have an end attached to the left edge and an end attached to the right edge). Bergman’s Figure 12b shows adjustment mechanism 1241 which is a cord lock provided to a head strap 1243 with ends of the strap connected to lateral sides of the face covering.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif to provide a removable securing mechanism fixedly secured to the face covering device in that Capotosto teaches a face covering 300 with a removable securing mechanism 390 fixedly secured to a strap 320 for allowing the mask to hang from the wearer’s neck.  It also would have been obvious to modify the outer layer to form from a polyester-cotton blend material, in that Elsherif’s outer layer contains 92% polyester and Bergman teaches expected benefits of cotton material as a soft and breathable material such that a polyester-cotton blend mask outer layer would function primarily as a wicking layer that is also soft and breathable.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif in view of Bergman and Capotosto as applied to claim 17 above, and further in view of Domoy. Elsherif discloses the invention substantially as claimed, including a cord lock adjustment mechanism 1241 provided on the strap for adjusting the length of the at least one strap,  but doesn’t teach the replaceable filter piece is made of a polyester-cotton blend of material. Domoy teaches a face mask with a filter formed from “a combination of materials that may include wool, cotton, …polyester, or the like. Such filter material can be a single or multilayer material, and optionally, made to mimic the texture, feel and thickness of surgical masks.” As previously noted, Elsherif teaches that polyester is a known wicking material and Bergman teaches that cotton is a soft and breathable material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elsherif’s filter material to form from polyester-cotton blend of material as Domoy serves as a teaching of a filter formed from a blend of materials including polyester and cotton, these materials expected to provide a filter with wicking and breathable properties for dissipating moisture.

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732